
	
		II
		Calendar No. 340
		111th CONGRESS
		2d Session
		H. R. 1065
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 22, 2010
			Received
		
		
			March 26 (legislative
			 day, March 25), 2010
			Read twice and placed on the calendar
		
		AN ACT
		To resolve water rights claims of the White
		  Mountain Apache Tribe in the State of Arizona, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 White Mountain Apache Tribe Water
			 Rights Quantification Act of 2010.
		2.Findings and purposes
			(a)FindingsCongress finds that—
				(1)proceedings to determine the nature and
			 extent of the water rights of the White Mountain Apache Tribe, members of the
			 Tribe, the United States, and other claimants are pending in—
					(A)the consolidated civil action in the
			 Superior Court of the State of Arizona for the County of Maricopa styled In re
			 the General Adjudication of All Rights To Use Water In The Gila River System
			 and Source, W–1 (Salt), W–2 (Verde), W–3 (Upper Gila), W–4 (San Pedro);
			 and
					(B)the civil action pending in the Superior
			 Court of the State of Arizona for the County of Apache styled In re the General
			 Adjudication of All Rights to Use Water in the Little Colorado River System and
			 Source and numbered CIV–6417;
					(2)a final resolution of those proceedings
			 might—
					(A)take many years;
					(B)entail great expense; and
					(C)prolong uncertainty concerning the
			 availability of water supplies;
					(3)the Tribe, non-Indian communities located
			 near the reservation of the Tribe, and other Arizona water users have entered
			 into the WMAT Water Rights Quantification Agreement—
					(A)to permanently quantify the water rights of
			 the Tribe, members of the Tribe, and the United States in its capacity as
			 trustee for the Tribe and members in accordance with the Agreement; and
					(B)to seek funding, in accordance with
			 applicable law, for the implementation of the Agreement;
					(4)it is the policy of the United States to
			 quantify and settle Indian water rights claims, and to promote Indian
			 self-determination and economic self-sufficiency, without lengthy and costly
			 litigation, if practicable;
				(5)certainty concerning the extent of the
			 water rights of the Tribe will—
					(A)provide opportunities for economic
			 development of all parties to the proceeding; and
					(B)assist the Tribe to achieve
			 self-determination and self-sufficiency; and
					(6)in keeping with the trust responsibility of
			 the United States to Indian tribes, and to promote tribal sovereignty and
			 economic self-sufficiency, it is appropriate that the United States implement
			 the Agreement.
				(b)PurposesThe purposes of this Act are—
				(1)to authorize, ratify, and confirm the
			 Agreement;
				(2)to authorize and direct the Secretary to
			 execute the Agreement and carry out all obligations of the Secretary under the
			 Agreement;
				(3)to authorize the actions and appropriations
			 necessary for the United States to meet the obligations of the United States
			 under the Agreement and this Act; and
				(4)to permanently resolve certain damage
			 claims and all water rights claims among—
					(A)the Tribe and its members;
					(B)the United States in its capacity as
			 trustee for the Tribe and its members;
					(C)the parties to the Agreement; and
					(D)all other claimants in the proceedings
			 referred to in subsection (a)(1).
					3.DefinitionsIn this Act:
			(1)AgreementThe Agreement means—
				(A)the WMAT Water Rights Quantification
			 Agreement dated January 13, 2009; and
				(B)any amendment or exhibit (including exhibit
			 amendments) to that agreement that are—
					(i)made in accordance with this Act; or
					(ii)otherwise approved by the Secretary.
					(2)BureauThe term Bureau means the
			 Bureau of Reclamation.
			(3)CAPThe term CAP means the
			 reclamation project authorized and constructed by the United States in
			 accordance with title III of the Colorado River Basin Project Act
			 (43 U.S.C. 1521 et
			 seq.).
			(4)CAP
			 contractorThe term CAP
			 contractor means an individual or entity that has entered into a
			 long-term contract (as that term is used in the repayment stipulation) with the
			 United States for delivery of water through the CAP system.
			(5)CAP fixed OM&R chargeThe term CAP fixed OM&R
			 charge has the meaning given the term in the repayment
			 stipulation.
			(6)CAP M&I priority waterThe term CAP M&I priority
			 water means the CAP water having a municipal and industrial delivery
			 priority under the repayment contract.
			(7)CAP subcontractorThe term CAP subcontractor
			 means an individual or entity that has entered into a long-term subcontract (as
			 that term is used in the repayment stipulation) with the United States and the
			 District for the delivery of water through the CAP system.
			(8)CAP systemThe term CAP system
			 means—
				(A)the Mark Wilmer Pumping Plant;
				(B)the Hayden-Rhodes Aqueduct;
				(C)the Fannin-McFarland Aqueduct;
				(D)the Tucson Aqueduct;
				(E)any pumping plant or appurtenant works of a
			 feature described in any of subparagraphs (A) through (D); and
				(F)any extension of, addition to, or
			 replacement for a feature described in any of subparagraphs (A) through
			 (E).
				(9)CAP waterThe term CAP water means
			 Project Water (as that term is defined in the repayment
			 stipulation).
			(10)ContractThe term Contract
			 means—
				(A)the proposed contract between the Tribe and
			 the United States attached as exhibit 7.1 to the Agreement and numbered
			 08–XX–30–W0529; and
				(B)any amendments to that contract.
				(11)DistrictThe term District means the
			 Central Arizona Water Conservation District, a political subdivision of the
			 State that is the contractor under the repayment contract.
			(12)Enforceability dateThe term enforceability date
			 means the date described in section 9(d)(1).
			(13)Indian tribeThe term Indian tribe has the
			 meaning given the term in section 4 of the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450b).
			(14)Injury to water rights
				(A)In generalThe term injury to water
			 rights means an interference with, diminution of, or deprivation of, a
			 water right under Federal, State, or other law.
				(B)InclusionsThe term injury to water
			 rights includes—
					(i)a change in the groundwater table;
			 and
					(ii)any effect of such a change.
					(C)ExclusionThe term injury to water
			 rights does not include any injury to water quality.
				(15)Lower Colorado River Basin Development
			 FundThe term Lower
			 Colorado River Basin Development Fund means the fund established by
			 section 403 of the Colorado River Basin Project Act (43 U.S.C.
			 1543).
			(16)Off-reservation trust landThe term off-reservation trust
			 land means land—
				(A)located outside the exterior boundaries of
			 the reservation that is held in trust by the United States for the benefit of
			 the Tribe as of the enforceability date; and
				(B)depicted on the map attached to the
			 Agreement as exhibit 2.57.
				(17)Operating AgencyThe term Operating Agency
			 means the 1 or more entities authorized to assume responsibility for the care,
			 operation, maintenance, and replacement of the CAP system.
			(18)Repayment contractThe term repayment contract
			 means—
				(A)the contract between the United States and
			 the District for delivery of water and repayment of the costs of the CAP,
			 numbered 14–06–W–245 (Amendment No. 1), and dated December 1, 1988; and
				(B)any amendment to, or revision of, that
			 contract.
				(19)Repayment stipulationThe term repayment stipulation
			 means the stipulated judgment and the stipulation for judgment (including any
			 exhibits to those documents) entered on November 21, 2007, in the United States
			 District Court for the District of Arizona in the consolidated civil action
			 styled Central Arizona Water Conservation District v. United States, et al.,
			 and numbered CIV 95–625–TUC–WDB (EHC) and CIV 95–1720–PHX–EHC.
			(20)Reservation
				(A)In generalThe term reservation means the
			 land within the exterior boundary of the White Mountain Indian Reservation
			 established by the Executive order dated November 9, 1871, as modified by
			 subsequent Executive orders and Acts of Congress—
					(i)known on the date of enactment of this Act
			 as the Fort Apache Reservation pursuant to the Act of June 7,
			 1897 (30 Stat. 62, chapter 3); and
					(ii)generally depicted on the map attached to
			 the Agreement as exhibit 2.81.
					(B)No effect on dispute or as
			 admissionThe depiction of
			 the reservation described in subparagraph (A)(ii) shall not—
					(i)be used to affect any dispute between the
			 Tribe and the United States concerning the legal boundary of the reservation;
			 and
					(ii)constitute an admission by the Tribe with
			 regard to any dispute between the Tribe and the United States concerning the
			 legal boundary of the reservation.
					(21)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			(22)StateThe term State means the State
			 of Arizona.
			(23)Tribal CAP waterThe term tribal CAP water
			 means the CAP water to which the Tribe is entitled pursuant to the
			 Contract.
			(24)Tribal water rightsThe term tribal water rights
			 means the water rights of the Tribe described in paragraph 4.0 of the
			 Agreement.
			(25)TribeThe term Tribe means the White
			 Mountain Apache Tribe organized under section 16 of the Act of June 18, 1934
			 (commonly known as the Indian Reorganization Act)
			 (25 U.S.C.
			 476).
			(26)Water rightThe term water right means any
			 right in or to groundwater, surface water, or effluent under Federal, State, or
			 other law.
			(27)WMAT rural water systemThe term WMAT rural water
			 system means the municipal, rural, and industrial water diversion,
			 storage, and delivery system described in section 7.
			(28)YearThe term year means a calendar
			 year.
			4.Approval of Agreement
			(a)Approval
				(1)In generalExcept to the extent that any provision of
			 the Agreement conflicts with a provision of this Act, the Agreement is
			 authorized, ratified, and confirmed.
				(2)AmendmentsAny amendment to the Agreement is
			 authorized, ratified, and confirmed, to the extent that such an amendment is
			 executed to make the Agreement consistent with this Act.
				(b)Execution of AgreementTo the extent that the Agreement does not
			 conflict with this Act, the Secretary shall—
				(1)execute the Agreement (including signing
			 any exhibit to the Agreement requiring the signature of the Secretary);
			 and
				(2)execute any amendment to the Agreement
			 necessary to make the Agreement consistent with this Act.
				(c)National Environmental Policy Act
				(1)Environmental complianceIn implementing the Agreement, the
			 Secretary shall promptly comply with all applicable requirements of—
					(A)the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321
			 et seq.);
					(B)the Endangered Species Act of 1973
			 (16 U.S.C. 1531 et
			 seq.);
					(C)all other applicable Federal environmental
			 laws; and
					(D)all regulations promulgated under the laws
			 described in subparagraphs (A) through (C).
					(2)Execution of Agreement
					(A)In generalExecution of the Agreement by the Secretary
			 under this section shall not constitute a major Federal action under the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
					(B)Environmental complianceThe Secretary shall carry out all necessary
			 environmental compliance required by Federal law in implementing the
			 Agreement.
					(3)Lead agencyThe Bureau shall serve as the lead agency
			 with respect to ensuring environmental compliance associated with the WMAT
			 rural water system.
				5.Water rights
			(a)Treatment of tribal water
			 rightsThe tribal water
			 rights—
				(1)shall be held in trust by the United States
			 in perpetuity; and
				(2)shall not be subject to forfeiture or
			 abandonment.
				(b)Reallocation
				(1)In generalIn accordance with this Act and the
			 Agreement, the Secretary shall reallocate to the Tribe, and offer to enter into
			 a contract with the Tribe for the delivery in accordance with this section
			 of—
					(A)an annual entitlement to 23,782 acre-feet
			 per year of CAP water that has a non-Indian agricultural delivery priority (as
			 defined in the Contract) in accordance with section 104(a)(1)(A)(iii) of the
			 Arizona Water Settlements Act (Public Law 108–451; 118 Stat. 3488),
			 of which—
						(i)3,750 acre-feet per year shall be firmed by
			 the United States for the benefit of the Tribe for the 100-year period
			 beginning on January 1, 2008, with priority equivalent to CAP M&I priority
			 water, in accordance with section 105(b)(1)(B) of that Act (118 Stat. 3492);
			 and
						(ii)3,750 acre-feet per year shall be firmed by
			 the State for the benefit of the Tribe for the 100-year period beginning on
			 January 1, 2008, with priority equivalent to CAP M&I priority water, in
			 accordance with section 105(b)(2)(B) of that Act (118 Stat. 3492); and
						(B)an annual entitlement to 1,218 acre-feet
			 per year of the water—
						(i)acquired by the Secretary through the
			 permanent relinquishment of the Harquahala Valley Irrigation District CAP
			 subcontract entitlement in accordance with the contract numbered 3–07–30–W0290
			 among the District, Harquahala Valley Irrigation District, and the United
			 States; and
						(ii)converted to CAP Indian Priority water (as
			 defined in the Contract) pursuant to the Fort McDowell Indian Community Water
			 Rights Settlement Act of 1990 (Public Law 101–628; 104 Stat.
			 4480).
						(2)Authority of TribeSubject to approval by the Secretary under
			 section 6(a)(1), the Tribe shall have the sole authority to lease, distribute,
			 exchange, or allocate the tribal CAP water described in paragraph (1).
				(c)Water service capital chargesThe Tribe shall not be responsible for any
			 water service capital charge for tribal CAP water.
			(d)Allocation and repaymentFor the purpose of determining the
			 allocation and repayment of costs of any stages of the CAP constructed after
			 November 21, 2007, the costs associated with the delivery of water described in
			 subsection (b), regardless of whether the water is delivered for use by the
			 Tribe or in accordance with any assignment, exchange, lease, option to lease,
			 or other agreement for the temporary disposition of water entered into by
			 Tribe, shall be—
				(1)nonreimbursable; and
				(2)excluded from the repayment obligation of
			 the District.
				(e)Water codeNot later than 18 months after the
			 enforceability date, the Tribe shall enact a water code that—
				(1)governs the tribal water rights; and
				(2)includes, at a minimum—
					(A)provisions requiring the measurement,
			 calculation, and recording of all diversions and depletions of water on the
			 reservation and on off-reservation trust land;
					(B)terms of a water conservation plan,
			 including objectives, conservation measures, and an implementation
			 timeline;
					(C)provisions requiring the approval of the
			 Tribe for the severance and transfer of rights to the use of water from
			 historically irrigated land identified in paragraph 11.3.2.1 of the Agreement
			 to diversions and depletions on other non-historically irrigated land not
			 located on the watershed of the same water source; and
					(D)provisions requiring the authorization of
			 the Tribe for all diversions of water on the reservation and on off-reservation
			 trust land by any individual or entity other than the Tribe.
					6.Contract
			(a) In generalThe Secretary shall enter into the
			 Contract, in accordance with the Agreement, to provide, among other things,
			 that—
				(1)the Tribe, on approval of the Secretary,
			 may—
					(A)enter into contracts or options to lease,
			 contracts to exchange, or options to exchange tribal CAP water in Maricopa,
			 Pinal, Pima, and Yavapai Counties in the State providing for the temporary
			 delivery to any individual or entity of any portion of the tribal CAP water,
			 subject to the condition that—
						(i)the term of the contract or option to lease
			 shall not be longer than 100 years;
						(ii)the contracts or options to exchange shall
			 be for the term provided in the contract or option; and
						(iii)a lease or option to lease providing for
			 the temporary delivery of tribal CAP water shall require the lessee to pay to
			 the Operating Agency all CAP fixed OM&R charges and all CAP pumping energy
			 charges (as defined in the repayment stipulation) associated with the leased
			 water; and
						(B)renegotiate any lease at any time during
			 the term of the lease, subject to the condition that the term of the
			 renegotiated lease shall not exceed 100 years;
					(2)no portion of the tribal CAP water may be
			 permanently alienated;
				(3)(A)the Tribe (and not the United States in any
			 capacity) shall be entitled to all consideration due to the Tribe under any
			 contract or option to lease or exchange tribal CAP water entered into by the
			 Tribe; and
					(B)the United States (in any capacity) has no
			 trust or other obligation to monitor, administer, or account for, in any
			 manner—
						(i)any funds received by the Tribe as
			 consideration under a contract or option to lease or exchange tribal CAP water;
			 or
						(ii)the expenditure of those funds;
						(4)(A)all tribal CAP water shall be delivered
			 through the CAP system; and
					(B)if the delivery capacity of the CAP system
			 is significantly reduced or anticipated to be significantly reduced for an
			 extended period of time, the Tribe shall have the same CAP delivery rights as a
			 CAP contractor or CAP subcontractor that is allowed to take delivery of water
			 other than through the CAP system;
					(5)the Tribe may use tribal CAP water on or
			 off the reservation for any purpose;
				(6)as authorized by subsection (f)(2)(A) of
			 section 403 of the Colorado River Basin Project Act (43 U.S.C. 1543) and
			 to the extent that funds are available in the Lower Colorado River Basin
			 Development Fund established by subsection (a) of that section, the United
			 States shall pay to the Operating Agency the CAP fixed OM&R charges
			 associated with the delivery of tribal CAP water (except in the case of tribal
			 CAP water leased by any individual or entity);
				(7)the Secretary shall waive the right of the
			 Secretary to capture all return flow from project exchange water flowing from
			 the exterior boundary of the reservation; and
				(8)no CAP water service capital charge shall
			 be due or payable for the tribal CAP water, regardless of whether the water is
			 delivered for use by the Tribe or pursuant to a contract or option to lease or
			 exchange tribal CAP water entered into by the Tribe.
				(b)RequirementsThe Contract shall be—
				(1)for permanent service (within the meaning
			 of section 5 of the Boulder Canyon Project Act (43 U.S.C. 617d)); and
				(2)without limit as to term.
				(c)Ratification
				(1)In generalExcept to the extent that any provision of
			 the Contract conflicts with a provision of this Act, the Contract is
			 authorized, ratified, and confirmed.
				(2)AmendmentsAny amendment to the Contract is
			 authorized, ratified, and confirmed, to the extent that such an amendment is
			 executed to make the Contract consistent with this Act.
				(d)Execution of ContractTo the extent that the Contract does not
			 conflict with this Act, the Secretary shall execute the Contract.
			(e)Payment of chargesThe Tribe, and any recipient of tribal CAP
			 water through a contract or option to lease or exchange, shall not be obligated
			 to pay a water service capital charge or any other charge, payment, or fee for
			 CAP water, except as provided in an applicable lease or exchange
			 agreement.
			(f)Prohibitions
				(1)Use outside StateNo tribal CAP water may be leased,
			 exchanged, forborne, or otherwise transferred by the Tribe in any way for use
			 directly or indirectly outside the State.
				(2)Use off reservationExcept as authorized by this section and
			 paragraph 4.7 of the Agreement, no tribal water rights under this Act may be
			 sold, leased, transferred, or used outside the boundaries of the reservation or
			 off-reservation trust land other than pursuant to an exchange.
				(3)Agreements with Arizona Water Banking
			 AuthorityNothing in this Act
			 or the Agreement limits the right of the Tribe to enter into an agreement with
			 the Arizona Water Banking Authority established by section 45–2421 of the
			 Arizona Revised Statutes (or any successor entity), in accordance with State
			 law.
				(g)Leases
				(1)In generalTo the extent the leases of tribal CAP
			 Water by the Tribe to the District and to any of the cities, attached as
			 exhibits to the Agreement, are not in conflict with the provisions of this
			 Act—
					(A)those leases are authorized, ratified, and
			 confirmed; and
					(B)the Secretary shall execute the
			 leases.
					(2)AmendmentsTo the extent that amendments are executed
			 to make the leases described in paragraph (1) consistent with this Act, those
			 amendments are authorized, ratified, and confirmed.
				7.Authorization of rural water
			 system
			(a)In generalSubject to the availability of
			 appropriations, the Secretary, acting through the Bureau, shall plan, design,
			 construct, operate, maintain, replace, and rehabilitate the WMAT rural water
			 system as generally described in the project extension report dated February
			 2007.
			(b)ComponentsThe WMAT rural water system under
			 subsection (a) shall consist of—
				(1)a dam and storage reservoir, pumping plant,
			 and treatment facilities located along the North Fork White River near the
			 community of Whiteriver;
				(2)pipelines extending from the water
			 treatment plants to existing water distribution systems serving the Whiteriver,
			 Carrizo, and Cibecue areas, together with other communities along the
			 pipeline;
				(3)connections to existing distribution
			 facilities, including public and private water systems in existence on the date
			 of enactment of this Act;
				(4)appurtenant buildings and access
			 roads;
				(5)electrical power transmission and
			 distribution facilities necessary for services to rural water system
			 facilities;
				(6)all property and property rights necessary
			 for the facilities described in this subsection; and
				(7)such other project components as the
			 Secretary determines to be appropriate to meet the water supply, economic,
			 public health, and environmental needs of the portions of the reservation
			 served by the WMAT rural water system, including water storage tanks, water
			 lines, and other facilities for the Tribe and the villages and towns on the
			 reservation.
				(c)Service areaThe service area of the WMAT rural water
			 system shall be as described in the Project Extension report dated February
			 2007.
			(d)Construction requirementsThe components of the WMAT rural water
			 system shall be planned and constructed to a size that is sufficient to meet
			 the municipal, rural, and industrial water supply requirements of the WMAT
			 rural water system service area during the period beginning on the date of
			 enactment of this Act and ending not earlier than December 31, 2040.
			(e)Title
				(1)In generalTitle to the WMAT rural water system shall
			 be held in trust by the United States in its capacity as trustee for the
			 Tribe.
				(2)Conveyance to TribeThe Secretary may convey to the Tribe title
			 to the WMAT rural water system after publication by the Secretary in the
			 Federal Register of a statement of findings that—
					(A)the designers’ operating criteria, standing
			 operating procedures, emergency action plan, and first filling and monitoring
			 criteria are established and in place, and the WMAT rural water system has been
			 declared substantially complete;
					(B)the funds authorized to be appropriated
			 under section 12(b)(3)(B) have been appropriated and deposited in the WMAT
			 Maintenance Fund; and
					(C)the Tribe has been operating successfully
			 under the established standing operating procedures for a period of 5 calendar
			 years.
					(3)Alienation and taxationConveyance of title to the Tribe pursuant
			 to paragraph (2) does not waive or alter any applicable Federal law prohibiting
			 alienation or taxation of the WMAT rural water system or the underlying
			 reservation land.
				(f)Technical assistanceThe Secretary shall provide such technical
			 assistance as is necessary to enable the Tribe to plan, design, construct,
			 operate, maintain, and replace the WMAT rural water system, including operation
			 and management training.
			(g)Applicability of ISDEAA
				(1)Agreement for specific
			 activitiesOn receipt of a
			 request of the Tribe, and in accordance with the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450 et seq.), the
			 Secretary shall enter into an agreement with the Tribe to carry out the
			 activities authorized by this section.
				(2)ContractsAny contract entered into pursuant to the
			 Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et
			 seq.) for the purpose of carrying out any provision of this Act
			 shall incorporate such provisions regarding periodic payment of funds, timing
			 for use of funds, transparency, oversight, reporting, and accountability as the
			 Secretary determines to be necessary (at the sole discretion of the Secretary)
			 to ensure appropriate stewardship of Federal funds.
				(h)ConditionAs a condition of construction of the
			 facilities authorized by this section, the Tribe shall provide, at no cost to
			 the Secretary, all land or interests in land, as appropriate, that the
			 Secretary identifies as being necessary for those facilities.
			(i)Operation and maintenanceSubject to the availability of
			 appropriations as provided for in section 12(e), the Secretary, acting through
			 the Bureau, shall operate and maintain the WMAT rural water system until the
			 date on which title to the WMAT rural water system is conveyed to the Tribe
			 pursuant to subsection (e)(2).
			8.Satisfaction of claims
			(a)In generalThe benefits realized by the Tribe and its
			 members under this Act shall be in full satisfaction of all claims of the Tribe
			 and its members for water rights and injury to water rights, except as set
			 forth in the Agreement, under Federal, State, or other law with respect to the
			 reservation and off-reservation trust land.
			(b)Uses of waterAll uses of water on land outside of the
			 reservation, if and when such land is subsequently and finally determined to be
			 part of the reservation through resolution of any dispute between the Tribe and
			 the United States over the location of the reservation boundary, and any fee
			 land within the reservation put into trust and made part of the reservation,
			 shall be subject to the maximum annual diversion amounts and the maximum annual
			 depletion amounts specified in the Agreement.
			(c)No recognition of water
			 rightsNotwithstanding
			 subsection (a), nothing in this Act has the effect of recognizing or
			 establishing any right of a member of the Tribe to water on the
			 reservation.
			9.Waiver and release of claims
			(a)In general–
				(1)Claims against the State and
			 othersExcept as provided in
			 subsection (b)(1), the Tribe, on behalf of itself and its members, and the
			 United States, acting in its capacity of trustee for the Tribe and its members,
			 as part of the performance of their obligations under the Agreement, are
			 authorized to execute a waiver and release of any claims against the State (or
			 any agency or political subdivision of the State), or any other person, entity,
			 corporation, or municipal corporation under Federal, State, or other law for
			 all—
					(A)(i)past, present, and future claims for water
			 rights for the reservation and off-reservation trust land arising from time
			 immemorial and, thereafter, forever; and
						(ii)past, present, and future claims for water
			 rights arising from time immemorial and, thereafter, forever, that are based on
			 aboriginal occupancy of land by the Tribe, its members, or their
			 predecessors;
						(B)(i)past and present claims for injury to water
			 rights for the reservation and off-reservation trust land arising from time
			 immemorial through the enforceability date;
						(ii)past, present, and future claims for injury
			 to water rights arising from time immemorial and, thereafter, forever, that are
			 based on aboriginal occupancy of land by the Tribe and its members, or their
			 predecessors; and
						(iii)claims for injury to water rights arising
			 after the enforceability date for the reservation and off-reservation trust
			 land resulting from off-reservation diversion or use of water in a manner not
			 in violation of the Agreement or State law; and
						(C)past, present, and future claims arising
			 out of or relating in any manner to the negotiation, execution, or adoption of
			 the Agreement, an applicable settlement judgement or decree, or this
			 Act.
					(2)Claims against TribeExcept as provided in subsection (b)(3),
			 the United States, in all its capacities (except as trustee for an Indian tribe
			 other than the Tribe), as part of the performance of its obligations under the
			 Agreement, is authorized to execute a waiver and release of any and all claims
			 against the Tribe, its members, or any agency, official, or employee of the
			 Tribe, under Federal, State, or any other law for all—
					(A)past and present claims for injury to water
			 rights resulting from the diversion or use of water on the reservation and on
			 off-reservation trust land arising from time immemorial through the
			 enforceability date;
					(B)claims for injury to water rights arising
			 after the enforceability date resulting from the diversion or use of water on
			 the reservation and on off-reservation trust land in a manner not in violation
			 of the Agreement; and
					(C)past, present, and future claims arising
			 out of or related in any manner to the negotiation, execution, or adoption of
			 the Agreement, an applicable settlement judgement or decree, or this
			 Act.
					(3)Claims against United StatesExcept as provided in subsection (b)(2),
			 the Tribe, on behalf of itself and its members, as part of the performance of
			 the obligations of the Tribe under the Agreement, is authorized to execute a
			 waiver and release of any claim against the United States, including agencies,
			 officials, or employees of the United States (except in the capacity of the
			 United States as trustee for other Indian tribes), under Federal, State, or
			 other law for any and all—
					(A)(i)past, present, and future claims for water
			 rights for the reservation and off-reservation trust land arising from time
			 immemorial and, thereafter, forever; and
						(ii)past, present, and future claims for water
			 rights arising from time immemorial and, thereafter, forever that are based on
			 aboriginal occupancy of land by the Tribe, its members, or their
			 predecessors;
						(B)(i)past and present claims relating in any
			 manner to damages, losses, or injuries to water, water rights, land, or other
			 resources due to loss of water or water rights (including damages, losses, or
			 injuries to hunting, fishing, gathering, or cultural rights due to loss of
			 water or water rights, claims relating to interference with, diversion, or
			 taking of water, or claims relating to failure to protect, acquire, or develop
			 water, water rights, or water infrastructure) within the reservation and
			 off-reservation trust land that first accrued at any time prior to the
			 enforceability date;
						(ii)past, present, and future claims for injury
			 to water rights arising from time immemorial and, thereafter, forever that are
			 based on aboriginal occupancy of land by the Tribe, its members, or their
			 predecessors; and
						(iii)claims for injury to water rights arising
			 after the enforceability date for the reservation and off-reservation trust
			 land resulting from the off-reservation diversion or use of water in a manner
			 not in violation of the Agreement or applicable law;
						(C)past, present, and future claims arising
			 out of or relating in any manner to the negotiation, execution, or adoption of
			 the Agreement, an applicable settlement judgment or decree, or this Act;
					(D)past and present claims relating in any
			 manner to pending litigation of claims relating to the water rights of the
			 Tribe for the reservation and off-reservation trust land;
					(E)past and present claims relating to the
			 operation, maintenance, and replacement of existing irrigation systems on the
			 reservation constructed prior to the enforceability date that first accrued at
			 any time prior to the enforceability date, which waiver shall only become
			 effective on the full appropriation and payment to the Tribe of $4,950,000
			 authorized by section 12(b)(2)(B);
					(F)future claims relating to operation,
			 maintenance, and replacement of the WMAT rural water system, which waiver shall
			 only become effective on the full appropriation of funds authorized by section
			 12(b)(3)(B) and the deposit of those funds in the WMAT Maintenance Fund;
					(G)past and present breach of trust and
			 negligence claims for damage to the land and natural resources of the Tribe
			 caused by riparian and other vegetative manipulation by the United States for
			 the purpose of increasing water runoff from the reservation that first accrued
			 at any time prior to the enforceability date; and
					(H)past and present claims for trespass, use,
			 and occupancy of the reservation in, on, and along the Black River that first
			 accrued at any time prior to the enforceability date.
					(b)Reservation of rights and retention of
			 claims
				(1)Reservation of rights and retention of
			 claims by Tribe and United States
					(A)In generalNotwithstanding the waiver and release of
			 claims authorized under subsection (a)(1), the Tribe, on behalf of itself and
			 the members of the Tribe, and the United States, acting as trustee for the
			 Tribe and members of the Tribe, shall retain any right—
						(i)subject to subparagraph 16.9 of the
			 Agreement, to assert claims for injuries to, and seek enforcement of, the
			 rights of the Tribe and members of the Tribe under the Agreement or this Act in
			 any Federal or State court of competent jurisdiction;
						(ii)to assert claims for injuries to, and seek
			 enforcement of, the rights of the Tribe under the judgment and decree entered
			 by the court in the Gila River adjudication proceedings;
						(iii)to assert claims for injuries to, and seek
			 enforcement of, the rights of the Tribe under the judgment and decree entered
			 by the court in the Little Colorado River adjudication proceedings;
						(iv)to object to any claims by or for any other
			 Indian tribe, Indian community or nation, or dependent Indian community, or the
			 United States on behalf of such a tribe, community, or nation;
						(v)to participate in the Gila River
			 adjudication proceedings and the Little Colorado River adjudication proceedings
			 to the extent provided in subparagraph 14.1 of the Agreement;
						(vi)to assert any claims arising after the
			 enforceability date for injury to water rights not specifically waived under
			 this section;
						(vii)to assert any past, present, or future
			 claim for injury to water rights against any other Indian tribe, Indian
			 community or nation, dependent Indian community, allottee, or the United States
			 on behalf of such a tribe, community, nation, or allottee; and
						(viii)to assert any past, present, or future
			 claim for trespass, use, and occupancy of the reservation in, on, or along the
			 Black River against Freeport-McMoRan Copper & Gold, Inc., Phelps Dodge
			 Corporation, or Phelps Dodge Morenci, Inc. (or a predecessor or successor of
			 those entities), including all subsidiaries and affiliates of those
			 entities.
						(B)AgreementOn terms acceptable to the Tribe and the
			 United States, the Tribe and the United States are authorized to enter into an
			 agreement with Freeport-McMoRan Copper & Gold, Inc., Phelps Dodge
			 Corporation, or Phelps Dodge Morenci, Inc. (or a predecessor or successor of
			 those entities), including all subsidiaries and affiliates of those entities,
			 to resolve the claims of the Tribe relating to the trespass, use, and occupancy
			 of the reservation in, on, and along the Black River.
					(2)Reservation of rights and retention of
			 claims by Tribe against United StatesNotwithstanding the waiver and release of
			 claims authorized under subsection (a)(3), the Tribe, on behalf of itself and
			 the members of the Tribe, shall retain any right—
					(A)subject to subparagraph 16.9 of the
			 Agreement, to assert claims for injuries to, and seek enforcement of, the
			 rights of the Tribe and members under the Agreement or this Act, in any Federal
			 or State court of competent jurisdiction;
					(B)to assert claims for injuries to, and seek
			 enforcement of, the rights of the Tribe and members under the judgment and
			 decree entered by the court in the Gila River adjudication proceedings;
					(C)to assert claims for injuries to, and seek
			 enforcement of, the rights of the Tribe and members under the judgment and
			 decree entered by the court in the Little Colorado River adjudication
			 proceedings;
					(D)to object to any claims by or for any other
			 Indian tribe, Indian community or nation, dependent Indian community, or the
			 United States on behalf of such a tribe, community, or nation;
					(E)to assert past, present, or future claims
			 for injury to water rights or any other claims other than a claim to water
			 rights, against any other Indian tribe, Indian community or nation, dependent
			 Indian community, or the United States on behalf of such a tribe, community, or
			 nation;
					(F)to assert claims arising after the
			 enforceability date for injury to water rights resulting from the drilling of
			 wells or pumping of water from land located within national forest land as of
			 the effective date of the Agreement in the south 1/2 of T.
			 9 N., R. 24 E.; south 1/2 of T. 9 N., R. 25 E.; north
			 1/2 of T. 8 N., R. 24 E.; north 1/2
			 of T. 8 N., R. 25 E., if—
						(i)title to that land is no longer retained by
			 the United States; or
						(ii)water from that land is transported off the
			 land for municipal or industrial use;
						(G)to assert any claims arising after the
			 enforceability date for injury to water rights not specifically waived under
			 this section;
					(H)to assert any other claims not specifically
			 waived under this section; and
					(I)to assert any claim arising after the
			 enforceability date for a future taking by the United States of reservation
			 land, off-reservation trust land, or any property rights appurtenant to that
			 land, including any water rights set forth in paragraph 4.0 of the
			 Agreement.
					(3)Reservation of rights and retention of
			 claims by United StatesNotwithstanding the waiver and release of
			 claims authorized under subsection (a)(2), the United States shall retain any
			 right to assert any claim not specifically waived in that subsection.
				(c)Effectiveness of waiver and
			 releasesExcept as otherwise
			 specifically provided in subparagraphs (E) and (F) of subsection (a)(3), the
			 waivers and releases under subsection (a) shall become effective on the
			 enforceability date.
			(d)Enforceability date
				(1)In generalThis section takes effect on the date on
			 which the Secretary publishes in the Federal Register a statement of findings
			 that—
					(A)(i)to the extent the Agreement conflicts with
			 this Act, the Agreement has been revised through an amendment to eliminate the
			 conflict; and
						(ii)the Agreement, as so revised, has been
			 executed by the Secretary, the Tribe, and the Governor of the State;
						(B)the Secretary has fulfilled the
			 requirements of sections 5 and 6;
					(C)the amount authorized by section 12(a) has
			 been deposited in the White Mountain Apache Tribe Water Rights Settlement
			 Subaccount;
					(D)the State funds described in subparagraph
			 13.3 of the Agreement have been deposited in the White Mountain Apache Tribe
			 Water Rights Settlement Subaccount;
					(E)the Secretary has issued a record of
			 decision approving the construction of the WMAT rural water system in a
			 configuration substantially similar to that described in section 7; and
					(F)the judgments and decrees substantially in
			 the form of those attached to the Agreement as exhibits 12.9.6.1 and 12.9.6.2
			 have been approved by the respective trial courts.
					(2)Failure of enforceability date to
			 occurIf, because of the
			 failure of the enforceability date to occur by April 30, 2020, this section
			 does not become effective, the Tribe and its members, and the United States,
			 acting in the capacity of trustee for the Tribe and its members, shall retain
			 the right to assert past, present, and future water rights claims and claims
			 for injury to water rights for the reservation and off-reservation trust
			 land.
				(3)No rights to waterOn the occurrence of the enforceability
			 date, all land held by the United States in trust for the Tribe and its members
			 shall have no rights to water other than those specifically quantified for the
			 Tribe and the United States, acting in the capacity of trustee for the Tribe
			 and its members, for the reservation and off-reservation trust land pursuant to
			 paragraph 4.0 of the Agreement.
				(e)United States enforcement
			 authorityNothing in this Act
			 or the Agreement affects any right of the United States to take any action,
			 including environmental actions, under any laws (including regulations and the
			 common law) relating to human health, safety, or the environment.
			(f)No effect on water rightsExcept as provided in paragraphs
			 (1)(A)(ii), (1)(B)(ii), (3)(A)(ii), and (3)(B)(ii) of subsection (a), nothing
			 in this Act affects any rights to water of the Tribe, its members, or the
			 United States acting as trustee for the Tribe and members, for land outside the
			 boundaries of the reservation or the off-reservation trust land.
			(g)EntitlementsAny entitlement to water of the Tribe, its
			 members, or the United States acting as trustee for the Tribe and members,
			 relating to the reservation or off-reservation trust land shall be satisfied
			 from the water resources granted, quantified, confirmed, or recognized with
			 respect to the Tribe, members, and the United States by the Agreement and this
			 Act.
			(h)Objection prohibitedExcept as provided in subsection (b)(2)(F),
			 the Tribe and the United States acting as trustee for the Tribe shall
			 not—
				(1)object to the usage of any well located
			 outside the boundaries of the reservation or the off-reservation trust land, as
			 in existence on the enforceability date; or
				(2)object to, dispute, or challenge after the
			 enforceability date the drilling of any well or the withdrawal and use of water
			 from any well in the Little Colorado River adjudication proceedings, the Gila
			 River adjudication proceedings, or any other judicial or administrative
			 proceeding.
				10.White Mountain Apache Tribe Water Rights
			 Settlement Subaccount
			(a)EstablishmentThere is established in the Lower Colorado
			 River Basin Development Fund a subaccount to be known as the White
			 Mountain Apache Tribe Water Rights Settlement Subaccount, consisting
			 of—
				(1)the amounts made available under subsection
			 (e);
				(2)the amounts appropriated to the subaccount
			 pursuant to subsections (a) and (d) of section 12, as applicable; and
				(3)such other amounts as are available
			 including the funds provided in subparagraph 13.3 of the Agreement.
				(b)Expenditures and withdrawals
				(1)Contracts
					(A)In generalThe Tribe may withdraw any portion of the
			 White Mountain Apache Tribe Water Rights Settlement Subaccount on approval by
			 the Secretary pursuant to the terms of an agreement entered into under section
			 7(g).
					(B)RequirementsAn agreement entered into under section
			 7(g) shall require that the Tribe shall use the amounts in the White Mountain
			 Apache Tribe Water Rights Settlement Subaccount only for the planning, design,
			 and construction of the rural water system, including such sums as are
			 necessary—
						(i)for the Bureau to carry out oversight of
			 the planning, design, and construction of the rural water system;
						(ii)to repay any outstanding balance on the
			 loan authorized by the White Mountain Apache Tribe Rural Water System Loan
			 Authorization Act (Public Law 110–390; 122 Stat. 4191);
			 and
						(iii)to carry out all required environmental
			 compliance activities associated with the planning, design, and construction of
			 the rural water system.
						(2)EnforcementThe Secretary may pursue such judicial
			 remedies and carry out such administrative actions as are necessary to enforce
			 an agreement described in paragraph (1) to ensure that amounts in the White
			 Mountain Apache Tribe Water Rights Settlement Subaccount are used in accordance
			 with this section.
				(3)LiabilityOn withdrawal by the Tribe of amounts in
			 the White Mountain Apache Tribe Water Rights Settlement Subaccount, the
			 Secretary and the Secretary of the Treasury shall not retain liability for the
			 expenditure or investment of those amounts.
				(4)Expenditure plan
					(A)In generalThe Tribe shall submit to the Secretary for
			 approval an expenditure plan for any portion of the amounts in the subaccount
			 under this section that the Tribe does not withdraw pursuant to this
			 subsection.
					(B)DescriptionThe expenditure plan shall describe the
			 manner in which, and the purposes for which, the amounts remaining in the
			 subaccount will be used.
					(C)ApprovalThe Secretary shall approve an expenditure
			 plan under this paragraph if the Secretary determines that the plan is—
						(i)reasonable; and
						(ii)consistent with this Act.
						(5)Annual
			 reportsThe Tribe shall
			 submit to the Secretary an annual report that describes each expenditure from
			 the White Mountain Apache Tribe Water Rights Settlement Subaccount during the
			 year covered by the report.
				(c)Prohibition on per capita
			 distributionsNo amount of
			 the principal, or the interest or income accruing on the principal, of the
			 White Mountain Apache Tribe Water Rights Settlement Subaccount shall be
			 distributed to any member of the Tribe on a per capita basis.
			(d)Availability of funds
				(1)In generalAmounts in the White Mountain Apache Tribe
			 Water Rights Settlement Subaccount shall not be available for expenditure or
			 withdrawal by the Tribe until the enforceability date.
				(2)InvestmentThe Secretary shall invest the amounts in
			 the White Mountain Apache Tribe Water Rights Settlement Subaccount in
			 accordance with section 403(f)(4) of the Colorado River Basin Project Act
			 (43 U.S.C.
			 1543(f)(4)).
				(3)Use of interestThe interest accrued on amounts invested
			 under paragraph (2) shall not be available for expenditure or withdrawal until
			 the later of—
					(A)November 1, 2019; and
					(B)the enforceability date.
					(e)Lower Colorado river basin development
			 fund
				(1)In generalOf amounts in the Lower Colorado River
			 Basin Development Fund made available under section 403(f)(2)(D)(vi) of the
			 Colorado River Basin Project Act (43 U.S.C. 1543 (f)(2)(D)(vi)), an amount
			 equal to the difference between the balance of the White Mountain Apache Tribe
			 Settlement Subaccount (as of November 1, 2019), and the amount authorized to be
			 appropriated under section 12(a)(1), but not to exceed $100,000,000, shall be
			 deposited, without further appropriation, in the White Mountain Apache Tribe
			 Settlement Subaccount.
				(2)Availability of fundsThe funds authorized to be deposited in the
			 White Mountain Apache Tribe Settlement Subaccount pursuant to paragraph (1)
			 shall not be available for expenditure or withdrawal until the later of—
					(A)November 1, 2019; and
					(B)the enforceability date.
					11.Miscellaneous provisions
			(a)Limited waiver of sovereign
			 immunity
				(1)In generalIn the case of a civil action described in
			 paragraph (2)—
					(A)the United States or the Tribe, or both,
			 may be joined in the civil action; and
					(B)any claim by the United States or the Tribe
			 to sovereign immunity from the civil action is waived for the sole purpose of
			 resolving any issue regarding the interpretation or enforcement of this Act or
			 the Agreement.
					(2)Description of civil actionA civil action referred to in paragraph (1)
			 is a civil action filed—
					(A)by any party to the Agreement or signatory
			 to an exhibit to the Agreement in a United States or State court that—
						(i)relates solely and directly to the
			 interpretation or enforcement of this Act or the Agreement; and
						(ii)names as a party the United States or the
			 Tribe; or
						(B)by a landowner or water user in the Gila
			 River basin or Little Colorado River basin in the State that—
						(i)relates solely and directly to the
			 interpretation or enforcement of section 9 of this Act and paragraph 12.0 of
			 the Agreement; and
						(ii)names as a party the United States or the
			 Tribe.
						(b)Effect of ActNothing in this Act quantifies or otherwise
			 affects any water right or claim or entitlement to water of any Indian tribe,
			 band, or community other than the Tribe.
			(c)Limitation on liability of United
			 States
				(1)In generalThe United States shall have no trust or
			 other obligation—
					(A)to monitor, administer, or account for, in
			 any manner, any amount paid to the Tribe by any party to the Agreement other
			 than the United States; or
					(B)to review or approve the expenditure of
			 those funds.
					(2)IndemnificationThe Tribe shall indemnify the United
			 States, and hold the United States harmless, with respect to any claim
			 (including claims for takings or breach of trust) arising out of the receipt or
			 expenditure of funds described in paragraph (1)(A).
				(d)Applicability of Reclamation Reform
			 ActThe Reclamation Reform
			 Act of 1982 (43
			 U.S.C. 390aa et seq.) and any other acreage limitation or
			 full-cost pricing provision under Federal law shall not apply to any
			 individual, entity, or land solely on the basis of—
				(1)receipt of any benefit under this
			 Act;
				(2)the execution or performance of the
			 Agreement; or
				(3)the use, storage, delivery, lease, or
			 exchange of CAP water.
				(e)Secretarial power sitesThe portions of the following named
			 secretarial power site reserves that are located on the Fort Apache Indian
			 Reservation or the San Carlos Apache Reservation, as applicable, shall be
			 transferred and restored into the name of the Tribe or the San Carlos Apache
			 Tribe, respectively:
				(1)Lower Black River (T. 3 N., R. 26 E.; T. 3
			 N., R. 27 E.).
				(2)Black River Pumps (T. 2 N., R. 25 E.; T. 2
			 N., R. 26 E.; T. 3 N., R. 26 E.).
				(3)Carrizo (T. 4 N., R. 20 E.; T. 4 N., R. 21
			 E.; T. 41/2 N., R. 19 E.; T. 41/2 N.,
			 R. 20 E.; T. 41/2 N., R. 21 E.; T. 5 N., R. 19 E.).
				(4)Knob (T. 5 N., R. 18 E.; T. 5 N., R. 19
			 E.).
				(5)Walnut Canyon (T. 5 N., R. 17 E.; T. 5 N.,
			 R. 18 E.).
				(6)Gleason Flat (T. 41/2
			 N., R. 16 E.; T. 5 N., R. 16 E.).
				(f)No effect on future
			 allocationsWater received
			 under a lease or exchange of tribal CAP water under this Act shall not affect
			 any future allocation or reallocation of CAP water by the Secretary.
			(g)After-acquired trust land
				(1)Requirement of Act of Congress
					(A)Legal titleAfter the enforceability date, if the Tribe
			 seeks to have legal title to additional land in the State of Arizona located
			 outside the exterior boundaries of the reservation taken into trust by the
			 United States for its benefit, the Tribe may do so only pursuant to an Act of
			 Congress specifically authorizing the transfer for the benefit of the
			 Tribe.
					(B)ExceptionsSubparagraph (A) shall not apply to—
						(i)restoration of land to the reservation
			 subsequently and finally determined to be part of the reservation through
			 resolution of any dispute between the Tribe and the United States over the
			 location of the reservation boundary unless required by Federal law; or
						(ii)off-reservation trust land acquired prior
			 to January 1, 2008.
						(2)Water rights
					(A)In generalUnder this section, after-acquired trust
			 land outside the reservation shall not include federally reserved rights to
			 surface water or groundwater.
					(B)Restored landLand restored to the reservation as the
			 result of resolution of any reservation boundary dispute between the Tribe and
			 the United States, or any fee simple land within the reservation that are
			 placed into trust, shall have water rights pursuant to section 8(b).
					(3)Acceptance of land in trust status
					(A)In generalIf the Tribe acquires legal fee title to
			 land that is located within the exterior boundaries of the reservation, the
			 Secretary shall accept the land in trust status for the benefit of the Tribe in
			 accordance with applicable Federal law (including regulations) for such real
			 estate acquisitions.
					(B)Reservation statusLand taken or held in trust by the
			 Secretary under paragraph (3), or restored to the reservation as a result of
			 resolution of a boundary dispute between the Tribe and the United States, shall
			 be deemed to be part of the reservation.
					(h)Conforming amendmentSection 3(b)(2) of the White Mountain
			 Apache Tribe Rural Water System Loan Authorization Act (Public Law
			 110–390; 122 Stat. 4191) is amended by striking January
			 1, 2013 and inserting May 1, 2020.
			12.Authorization of appropriations
			(a)Rural water system
				(1)In generalThere is authorized to be appropriated for
			 the planning, engineering, design, environmental compliance, and construction
			 of the WMAT rural water system $126,193,000.
				(2)InclusionsThe amount authorized to be appropriated
			 under paragraph (1) shall include such sums as are necessary, but not to exceed
			 4 percent of construction contract costs, for the Bureau to carry out oversight
			 of activities for planning, design, environmental compliance, and construction
			 of the rural water system.
				(b)WMAT Settlement and Maintenance
			 Funds
				(1)Definition of FundsIn this subsection, the term
			 Funds means—
					(A)the WMAT Settlement Fund established by
			 paragraph (2)(A); and
					(B)the WMAT Maintenance Fund established by
			 paragraph (3)(A).
					(2)WMAT Settlement Fund
					(A)EstablishmentThere is established in the Treasury of the
			 United States a fund to be known as the WMAT Settlement Fund,
			 consisting of such amounts as are deposited in the fund under subparagraph (B),
			 together with any interest accrued on those amounts, for use by the Tribe in
			 accordance with subparagraph (C).
					(B)Transfers to fundThere is authorized to be appropriated to
			 the Secretary $113,500,000 for deposit in the WMAT Settlement Fund, of which
			 not less than $4,950,000 shall be used for the rehabilitation of existing
			 irrigation systems.
					(C)Use of fundsThe Tribe shall use amounts in the WMAT
			 Settlement Fund for any of the following purposes:
						(i)Fish production, including
			 hatcheries.
						(ii)Rehabilitation of recreational lakes and
			 existing irrigation systems.
						(iii)Water-related economic development
			 projects.
						(iv)Protection, restoration, and economic
			 development of forest and watershed health.
						(v)Any cost overruns for the completion of the
			 WMAT rural water system, as provided in subsection (f).
						(3)WMAT Maintenance Fund
					(A)EstablishmentThere is established in the Treasury of the
			 United States a fund to be known as the WMAT Maintenance Fund,
			 consisting of such amounts as are deposited in the fund under subparagraph (B),
			 together with any interest accrued on those amounts, for use by the Tribe in
			 accordance with subparagraph (C).
					(B)Transfers to fundThere is authorized to be appropriated to
			 the Secretary $50,000,000 for deposit in the WMAT Maintenance Fund.
					(C)Use of fundsThe Tribe or the Secretary, as applicable,
			 shall use amounts in the WMAT Maintenance Fund only for the operation,
			 maintenance, and replacement costs associated with the delivery of water
			 through the rural water system.
					(4)AdministrationThe Secretary shall manage the Funds in
			 accordance with the American Indian Trust Fund Management Reform Act of 1994
			 (25 U.S.C. 4001 et
			 seq.), including by investing amounts in the Funds in
			 accordance with—
					(A)the Act of April 1, 1880 (25 U.S.C. 161);
			 and
					(B)the first section of the Act of June 24,
			 1938 (25 U.S.C.
			 162a).
					(5)Availability of amounts from
			 FundsAmounts in the Funds
			 shall be available for expenditure or withdrawal only after the enforceability
			 date in accordance with subsection (g).
				(6)Expenditure and withdrawal
					(A)Tribal management plan
						(i)In generalThe Tribe may withdraw all or part of
			 amounts in the Funds on approval by the Secretary of a tribal management plan
			 as described in the American Indian Trust Fund Management Reform Act of 1994
			 (25 U.S.C. 4001 et
			 seq.).
						(ii)RequirementsIn addition to the requirements under the
			 American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et
			 seq.), a tribal management plan under this subparagraph shall
			 require that the Tribe shall spend any amounts withdrawn from the Funds in
			 accordance with the purposes described in paragraph (2)(C) or (3)(C).
						(iii)EnforcementThe Secretary may take judicial or
			 administrative action to enforce the provisions of a tribal management plan
			 under this subparagraph to ensure that any amounts withdrawn from the Funds
			 under the plan are used in accordance with this Act and the Agreement.
						(iv)LiabilityIf the Tribe exercises the right to
			 withdraw amounts from the Funds, neither the Secretary nor the Secretary of the
			 Treasury shall retain any liability for the expenditure or investment of the
			 amounts.
						(B)Expenditure plan
						(i)In generalThe Tribe shall submit to the Secretary for
			 approval an expenditure plan for any portion of the amounts in the Funds that
			 the Tribe does not withdraw under the tribal management plan.
						(ii)DescriptionThe expenditure plan shall describe the
			 manner in which, and the purposes for which, amounts of the Tribe remaining in
			 the Funds will be used.
						(iii)ApprovalOn receipt of an expenditure plan under
			 clause (i), the Secretary shall approve the plan if the Secretary determines
			 that the plan is reasonable and consistent with this Act and the
			 Agreement.
						(iv)Annual reportFor each of the Funds, the Tribe shall
			 submit to the Secretary an annual report that describes all expenditures from
			 the Fund during the year covered by the report.
						(C)Certain per capita distributions
			 prohibitedNo amount in the
			 Funds shall be distributed to any member of the Tribe on a per capita
			 basis.
					(c)Cost indexingAll amounts authorized to be appropriated
			 under subsections (a) and (b) shall be adjusted as may be required to reflect
			 the changes since October 1, 2007, in the construction cost indices applicable
			 to the types of construction involved in the construction of the WMAT rural
			 water supply system, the maintenance of the rural water supply system, and the
			 construction or rehabilitation of the other development projects authorized
			 under subsection (b)(2)(C).
			(d)Emergency Fund for Indian Safety and
			 Health
				(1)Definition of Emergency Fund for Indian
			 Safety and HealthIn this
			 subsection, the term Emergency Fund for Indian Safety and Health
			 means the Emergency Fund for Indian Safety and Health established by section
			 601(a) of the Tom Lantos and Henry J. Hyde United States Global Leadership
			 Against HIV/AIDS, Tuberculosis, and Malaria Reauthorization Act of 2008
			 (22 U.S.C. 7601 et
			 seq.).
				(2)Initial transferNot later than 90 days after the date of
			 enactment of this Act, such amounts as are available, but not to exceed
			 $50,000,000, in the Emergency Fund for Indian Safety and Health shall be
			 transferred to the White Mountain Apache Tribe Water Rights Settlement
			 Subaccount.
				(3)Subsequent transferEffective beginning on January 1, 2012, if
			 the Secretary determines that, on an annual basis, the amount authorized to be
			 appropriated under subsection (a) will not be appropriated and deposited in the
			 White Mountain Apache Tribe Water Rights Settlement Subaccount by October 31,
			 2012, not more than $50,000,000 of the amounts in the Emergency Fund for Indian
			 Safety and Health shall be transferred to the White Mountain Apache Tribe Water
			 Rights Settlement Subaccount, as necessary to complete the WMAT rural water
			 system project.
				(4)LimitationThe total amount transferred from the
			 Emergency Fund for Indian Safety and Health to the White Mountain Apache Tribe
			 Water Rights Settlement Subaccount under paragraphs (2) and (3) shall not
			 exceed $100,000,000.
				(e)Operation, maintenance, and
			 replacement
				(1)In generalThere is authorized to be appropriated to
			 the Secretary $2,500,000 for the operation, maintenance, and replacement costs
			 of the WMAT rural water system, to remain available until the conditions
			 described in subsection (g) have been met.
				(2)Subsequent fundingBeginning on November 1, 2019, or the
			 enforceability date, whichever is later, the Tribe or the Secretary, as
			 applicable, may use amounts deposited in the WMAT Maintenance Fund under
			 subsection (b)(3)(B) for operation, maintenance, and replacement costs of the
			 WMAT rural water system.
				(f)Cost overrunsOn a determination by the Secretary that
			 the amount authorized to be appropriated under subsection (a) is not sufficient
			 for the completion of the WMAT rural water system, there are authorized to be
			 appropriated such sums as are necessary, but not to exceed an additional
			 $25,000,000, to complete the WMAT rural water system, to be derived by transfer
			 from the amounts authorized to be appropriated to the Secretary for deposit in
			 the WMAT Settlement Fund under subsection (b)(2)(B) in such amounts as the
			 Secretary, in concurrence with the Tribe, determines to be appropriate.
			(g)ConditionsThe amounts authorized to be appropriated
			 to the Secretary for deposit in the WMAT Maintenance Fund, together with any
			 interest accrued thereon, under subsection (b)(3), and any interest accruing on
			 the WMAT Settlement Fund under subsection (b)(2), shall not be available for
			 expenditure or withdrawal until the later of—
				(1)November 1, 2019; and
				(2)the date on which the Secretary determines
			 that the conditions described in section 9(d) have been met.
				13.AntideficiencyThe United States shall not be liable for
			 failure to carry out any obligation or activity authorized to be carried out,
			 subject to appropriations, under this Act (including any such obligation or
			 activity under the Agreement) if adequate appropriations for that purpose are
			 not provided by Congress.
		14.Repeal on failure of enforceability
			 dateIf the Secretary fails to
			 publish in the Federal Register a statement of findings as required under
			 section 9(d) by not later than April 30, 2020—
			(1)effective beginning on May 1, 2020—
				(A)this Act is repealed; and
				(B)any action carried out by the Secretary,
			 and any contract entered into, pursuant to this Act shall be void;
				(2)any amounts appropriated under subsections
			 (a), (b), (d), and (e) of section 12, together with any interest accrued on
			 those amounts, shall immediately revert to the general fund of the Treasury;
			 and
			(3)any other amounts deposited in the White
			 Mountain Apache Tribe Water Settlement Subaccount (including any amounts paid
			 by the State in accordance with the Agreement), together with any interest
			 accrued on those amounts, shall immediately be returned to the respective
			 sources of those funds.
			15.Compliance with environmental
			 lawsIn carrying out this Act,
			 the Secretary shall promptly comply with all applicable requirements of—
			(1)the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321
			 et seq.);
			(2)the Endangered Species Act of 1973
			 (16 U.S.C. 1531 et
			 seq.);
			(3)all other applicable Federal environmental
			 laws; and
			(4)all regulations promulgated under the laws
			 described in paragraphs (1) through (3).
			
	
		
			Passed the House of
			 Representatives January 21, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
	
		March 26 (legislative day, March 25), 2010
		Read twice and placed on the calendar
	
